Citation Nr: 1117903	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  10-20 068	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether there is new and material evidence to reopen claim for service connection for a right lower lobe nodule, including as secondary to exposure to asbestos.  

3.  Whether there is new and material evidence to reopen claim for service connection for squamous cell carcinoma, including as secondary to exposure to asbestos.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty during World War II, from April 1941 to June 1946.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Service connection already had been denied for a right lower lobe lung nodule in October 2004, and in another earlier July 2007 decision service connection was also denied for squamous cell carcinoma of the throat.  The Veteran did not perfect timely appeals in response to either of those prior decisions, in turn requiring the submission of new and material evidence to reopen these claims before reconsidering them on their underlying merits.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.200, 20.1103 (2010).

In November 2008, the Veteran filed a petition to reopen these claims.  In the May 2009 decision at issue in this appeal, the RO evidently determined that new and material evidence had been submitted to warrant reopening these claims because the RO reviewed these claims on their underlying merits, i.e., on a de novo basis.  

The Board, however, still must initially determine whether there is new and material evidence to reopen these claims, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

Unfortunately, the Board has received notice of the Veteran's death during the pendency of this appeal.  In February 2011, the Board received his spouse's Request for Substitution of Claimant Upon Death of Claimant.  Pursuant to 38 U.S.C.A. § 5121A, when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  If an appellant dies while an appeal is pending before the Board, the Board must dismiss the appeal in accordance with 38 C.F.R. § 20.1302.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  The Board's jurisdiction is governed by 38 U.S.C.A. § 7104(a), which provides that "[a]ll questions in a matter . . . subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board" (emphasis added).  See 38 C.F.R. § 20.101(a) (2010) (describing the Board's jurisdiction).  Because the Board's jurisdiction is generally limited to deciding appeals, the Board cannot entertain requests to substitute in the first instance.  Making such determinations in the first instance would deprive putative substitutes of their statutory right to "one review on appeal to the Secretary" in the event the Board makes an adverse decision.  Therefore, this request is referred to the RO as the Agency of Original Jurisdiction (AOJ) for a determination regarding basic eligibility for substitution.


FINDING OF FACT

In February 2011, the Board received notification of the Veteran-appellant's death on February [redacted], 2011, during the pendency of this appeal.



CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate the merits of his pending claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the appellant's death and, therefore, must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Appellant.  38 C.F.R. § 20.1106 (2010).  

And as already alluded to, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


